Case 1:19-cv-00660-MKB-PK Document 138-2 Filed 01/06/21 Page 1 of 3 PageID #: 1200




                     EXHIBIT 2
Case 1:19-cv-00660-MKB-PK Document 138-2 Filed 01/06/21 Page 2 of 3 PageID #: 1201




  Federal Defenders                               One Pierrepont Plaza-16th Floor, Brooklyn, NY 11201
  O F NEW YORK , INC.                                           Tel: (718) 330-1200 Fax: (718) 855-0760


  David Patton                                                           Deirdre D. von Dornum
  Executive Director and                                                             Attorney-in-Charge
  Attorney-in-Chief




                                         MEMORANDUM

  To:   Jeff Oestericher (Chief, Civil Division, SDNY); Nicole McFarland (Supervisory
        Attorney, MCC)
  Fr:   Deirdre D. von Dornum, Attorney-in-Charge, Federal Defenders of New York
  Date: December 30, 2020
  Re:   Concerns Re Attorney Safety Based On MCC Staff Failure To Follow COVID
        Protocols

  ______________________________________________________________________________
  I write to formally document issues I observed during a legal visit on the morning of
  December 30, 2020, at MCC New York that raise concerns regarding attorney
  health and safety during in-person legal visits.

  I arrived at 8:45 a.m., as scheduled by the Legal Department of MCC, for a legal
  visit.

  In the extremely small vestibule, an officer was seated at a table. There was no way
  for us to stand six feet apart. He took my temperature with a digital temporal
  thermometer and asked me to fill out a screening form. The form was clearly
  written for staff members: it asked about several COVID symptoms, and then asked
  whether the staff member had received the COVID-19 vaccine, and if so, the date
  the vaccine had been administered. There were no questions on the form about
  exposure to COVID-19 or about recent travel. As I was filling out the form, a third
  person entered the small vestibule (another legal visitor) and also stood in the small
  space.

  As I entered the small front lobby of the MCC, I heard an officer (his name tag read
  Mateo) saying how much he hates wearing a mask because it is so hard to breathe
  wearing it, and that he hopes as soon as he is vaccinated, he can stop wearing it
  entirely. Officer Mateo was wearing a thin surgical mask only covering his mouth,
  not his nose. He stood about a foot away from me and scanned my papers through
  the metal detector, as he explained to me how he has asthma, so wearing a mask
  makes it difficult to breathe.



                                            1
Case 1:19-cv-00660-MKB-PK Document 138-2 Filed 01/06/21 Page 3 of 3 PageID #: 1202




  Several other staff members were standing in the lobby area, as well, talking to one
  another. The lobby area is small. It is approximately 10’ x 20’, and part of that
  space is taken up by the metal detector in the middle of the area (which each visitor
  must walk through in order to enter the facility); the x-ray belt, which each visitor’s
  belongings must pass through; and a table with bins on it. One of the staff
  members standing in the lobby (near 82 door) was a light-skinned Black woman in
  her 30s, well made up, who had no mask at all. Her name was not visible on her
  uniform. After a couple minutes, she went through 82 door and walked towards the
  Executive Offices. The officer in the booth (only final letters of name visible "ole")
  had his mask around his chin as he handed me the attorney tag and keys and later
  stamped my hand. A fourth officer (whose name tag read Bonilla) came out from 82
  door and stood talking to the other officers for a bit. His mask was under his
  nose. He stood about three feet away from me, and about a foot away from the
  other officers. The second legal visitor also came into the lobby to be processed.

  After I was processed through and had my hand stamped, I stood in the internal
  waiting area for about 10 minutes. The lights were off and it was extremely
  dirty.

  The officer who took me upstairs had his mask on, as did the officer running the
  elevator, who, based on his uniform, was from another facility. I asked the officers
  if people from other facilities were helping out at MCC. They said yes: because the
  institution is severely short-staffed, officers from Danbury, Raybrook, and Fort Dix
  are working shifts at MCC. I was alarmed, in particular, to hear that people from
  Fort Dix are working at MCC, given the massive outbreak there (currently 295
  cases reported on the BOP national website).

  When I went into the visiting room, no other legal visitors were there. The officer
  told me to take Room 4, and then noted that the room has no air circulation, and
  offered to prop the door open for me with a chair.

  After I came downstairs and was in the hallway in front of the social visitor
  elevators, the same light-skinned Black woman staff member passed me. She now
  had a mask, on her mouth only (not covering her nose). The officer sitting in the
  booth, with the door open, still had his mask under his chin, as did Officer Mateo
  out in the lobby.

  Although I understand that the Warden has ordered that all staff members wear
  masks at all times while in the facility, I did not at any point see signs posted
  regarding mask wearing.




                                             2
